Case 6:20-cv-00786-RBD-GJK Document 18 Filed 04/06/21 Page 1 of 2 PageID 162




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                            ORLANDO DIVISION

PAUL REIFFER,

      Plaintiff,

v.                                                   Case No. 6:20-cv-786-RBD-GJK

WORLD VIEWS LLC,

      Defendant.
________________________________________

                                        ORDER

      In the Complaint, Plaintiff, a photographer, alleged that Defendant, a travel

company, used one of his copyrighted images without permission in its marketing.

(Doc. 1.) Defendant did not answer the Complaint, and Plaintiff received an entry

of default from the Clerk. (Doc. 13.)

      Plaintiff then moved for default judgment, seeking $45,000.00 in damages,

$4,262.00 in attorney’s fees, $493.68 in costs, and injunctive relief. (Doc. 15

(“Motion”).) On referral, U.S. Magistrate Judge Gregory J. Kelly entered a Report

and Recommendation (“R&R”) recommending that the Court grant in part the

Motion, with slight modifications to the figures: $45,000.00 in damages, $3,114.50

in attorney’s fees, and $465.00 in costs, as well as a more limited form of injunctive

relief. (Doc. 16, pp. 16–17.)

      The parties did not object to the R&R, and the deadline has passed. So the
Case 6:20-cv-00786-RBD-GJK Document 18 Filed 04/06/21 Page 2 of 2 PageID 163




Court examines the R&R for clear error only. See Macort v. Prem, Inc., 208 F. App’x

781, 784 (11th Cir. 2006). Finding none, the R&R is due to be adopted in its entirety.

      Accordingly, it is ORDERED AND ADJUDGED:

      1.     The R&R (Doc. 16) is ADOPTED, CONFIRMED, and made a part of

             this Order in its entirety.

      2.     The Motion (Doc. 15) is GRANTED IN PART AND DENIED IN

             PART:

             a.    Judgment is ENTERED in favor of Plaintiff and against

                   Defendant in the amount of $48,579.50 ($45,000.00 in damages,

                   $3,114.50 in attorney’s fees, and $465.00 in costs).

             b.    Defendant and its officers, agents, servants, employees, and

                   affiliated entities are permanently ENJOINED from infringing

                   on copyright VA 2-044-621.

             c.    In all other respects, the Motion is DENIED.

      3.     The Clerk is DIRECTED to close the file.

      DONE AND ORDERED in Chambers in Orlando, Florida, on April 6, 2021.




                                             2
